         Case 1:20-cv-04305-CAP Document 1 Filed 10/20/20 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA


 LEKISHA GILLIARD,                  )
                                    )                Civil Action No.
    Plaintiff,                      )
 v.                                 )
                                    )                JURY TRIAL DEMANDED
 CEVA LOGISTICS U.S., INC.,         )
                                    )
    Defendant.                      )
                                    )
 __________________________________ )

                         COMPLAINT FOR DAMAGES

      COMES NOW, Plaintiff Lekisha Gilliard (“Plaintiff”) and files this

Complaint against Defendant Ceva Logistics (“Defendant”), and shows the

following:

                            I.     Nature of Complaint

                                          1.

      Plaintiff brings this action to obtain full and complete relief and to redress the

unlawful employment practices described herein.

                                          2.

      This action seeks declaratory relief, liquidated and actual damages, along with

attorney’s fees and costs, for Defendant’s failure to pay federally mandated overtime

wages to Plaintiff in violation of the Fair Labor Standards Act of 1938, as amended,
         Case 1:20-cv-04305-CAP Document 1 Filed 10/20/20 Page 2 of 6




29 U.S.C. §201 et seq. (hereinafter the “FLSA”) during Plaintiff’s employment with

Defendant.

                           II.      Jurisdiction and Venue

                                            3.

      The jurisdiction of this Court is invoked pursuant to 29 U.S.C. §216(b), and

28 U.S.C. §1331.

                                            4.

      Defendant does busines in this district and is subject to specific jurisdiction

over the claims asserted herein. Venue in this Court is proper pursuant to 28 U.S.C.

§1367.

                                 III.   Parties and Facts

                                            5.

      Plaintiff is a resident of the State of Georgia.

                                            6.

      Plaintiff was employed by Defendant from May 2019 to September 2020.

                                            7.

      Plaintiff was an “employee” of Defendant, as that term has been by the FLSA.




                                             2
        Case 1:20-cv-04305-CAP Document 1 Filed 10/20/20 Page 3 of 6




                                        8.

      Throughout Plaintiff’s employment, Plaintiff was paid on an hourly basis as

a non-exempt employee entitled to overtime compensation.

                                        9.

      Defendant is an “employer” as that term has been defined by the FLSA.

                                       10.

      From March 2020 to the end of her employment, Plaintiff regularly worked

an amount of time that was more than 40 hours in given workweeks and was not

paid the overtime wage differential for hours worked over 40 in workweeks that she

worked off the clock with the employer’s actual or constructive knowledge.

                                       11.

      Defendant is a private employer engaged in interstate commerce, and its gross

revenues exceed $500,000 per year.

                                       12.

      Defendant knew or had reason to know that Plaintiff regularly worked in

excess of 40 hours in workweeks without overtime compensation. For example,

Plaintiff routinely had to clock out and continue working and her supervisors, Tara

Richardson, Lauren Bateman, and Ken Smith were copied on after hours email

communications with customers when she was not clocked in. Additionally, Ms.
                                        3
          Case 1:20-cv-04305-CAP Document 1 Filed 10/20/20 Page 4 of 6




Bateman stated to Plaintiff that she (Ms. Bateman) could get in trouble for all the

work Plaintiff was doing off the clock, but yet allowed the off the clock work to

continue because of the amount of work that needed to be completed.

                                        13.

      Defendant is governed by and subject to the FLSA, 29 U.S.C. §204 and §207.

                                        14.

      Defendant failed to pay Plaintiff the overtime wage differential required by

the FLSA, 29 U.S.C. §207 on occasions that Plaintiff worked over forty (40) hours

in a workweek.

                                      Count I

                  Violations of the Fair Labor Standards Act.

                                        15.

      Plaintiff repeats and re-alleges each and every allegation contained in the

preceding paragraphs of this Complaint with the same force and effect as if set forth

herein.

                                        16.

      Defendant has violated the FLSA, 29 U.S.C. §207, by failing to pay overtime

wages for time that Plaintiff worked in excess of forty (40) hours in given

workweeks.
                                         4
         Case 1:20-cv-04305-CAP Document 1 Filed 10/20/20 Page 5 of 6




                                            17.

       Pursuant to the FLSA, 29 U.S.C. §216, Plaintiff brings this lawsuit to recover

unpaid overtime wages, liquidated damages in an equal amount, attorneys’ fees, and

the costs of this litigation.

                                            18.

       Defendant knew or showed reckless disregard for the fact its actions, policies,

and/or omissions violated the FLSA.

                                IV.    Prayer for Relief

       WHEREFORE, Plaintiff respectfully requests that this Court:

       (A)    Grant Plaintiff a trial by jury as to all triable issues of fact;

       (B)    Enter judgment awarding Plaintiff unpaid wages pursuant to the FLSA,

              29 U.S.C. §207, FLSA § 6, 29 U.S.C. § 206(d), liquidated damages as

              provided by 29 U.S.C. §216, pre-judgment interest on unpaid wages

              pursuant to 29 U.S.C. §216, and court costs, expert witness fees,

              reasonable attorneys’ fees as provided by 29 U.S.C. §216, and all other

              remedies allowed under the FLSA;

       (C)    Permit Plaintiff to amend her Complaint to add state law claims if

              necessary;



                                             5
       Case 1:20-cv-04305-CAP Document 1 Filed 10/20/20 Page 6 of 6




     (D)   Award Plaintiff such further and additional relief as may be just and

           appropriate.

     Respectfully submitted,
     This 20th day of October, 2020.

                                       BARRETT & FARAHANY

                                       /s/ V. Severin Roberts
                                       V. Severin Roberts
                                       Georgia Bar No. 940504
                                       Attorney for Plaintiff

1100 Peachtree Street
Suite 500
Atlanta, GA 30309
(404) 214-0120
(404) 214-0125 facsimile
severin@justiceatwork.com




                                         6
